Title: To Thomas Jefferson from Sylvanus Bourne, 7 October 1801
From: Bourne, Sylvanus
To: Jefferson, Thomas


Sir—
Consular Office of the Ud. States Amsterdam Octo 7h 1801—
As the preliminaries of a peace between Great Britain & France were signed at London on the night of the 2d Instant, we now approach that period when with the war will cease the necessity which that occasioned of having many Certificates of divers kinds from the Consular office & will of course reduce the income of this one to a mere trifle—In this position of the case may I be permitted Respectfully to submit to your Consideration whether the importance of the Consular Establishment here (which now Constitutes the only representation of our Country to this, either in the political or commercial departs.) is not sufficient to claim the patronage or support of our Govt. by the allowance of a moderate annual compensation say 2000 to 2500 Dolls. towards the payt of which Sum the fees still receivable in the Office can be credited—in order to make it bear as little as possible on the publick—
The Value of this arrangment would be enhanced to me by the Consideration of the heavy expences & losses to Which I have been subjected for some years past. as my first & unsuccessfull mission to the Island of Hispaniola I was at the Charge of 1000 Dolls—since then the British have robbed me of 8000 Dolls more—I suffered by the failure of Mssr Morris Nicholson & Greenleaf to an equal amount these repeated misfortunes have fallen hard upon me on the eve of my establishment here & under the increasing expences of my family—thro every scene I [however?] uniformly attended to the various objects comprised in my Official duty & if not with ability—my heart will uphold me in saying that [this] has been with integrity & fidelity to those interests which have been Committed to my charge—& I hope that I shall continue to merit the confidence & approbation of my Country & its Goverment which I esteem to be among the most gratefull rewards attached to public Employ &
I have the honor to be With the greatest Respect Your Ob & devoted Sert.
S Bourne
PS The Contents of the preliminary Articles of Peace between E & F are as yet unknown here—
